—In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Nassau County (Lally, J.), dated March 14, 1996, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
Viewing the evidence in the light most favorable to the plaintiffs (see, Negri v Stop & Shop, 65 NY2d 625), we find that the plaintiffs have submitted evidence sufficient to raise an issue of fact as to whether the defendant had constructive notice of the debris in the produce department and was negligent in failing to clean the area in the alleged one-hour period during which the debris was on the floor (see, Huth v Allied Maintenance Corp., 143 AD2d 634). Bracken, J. P., O’Brien, Santucci, Friedmann and Goldstein, JJ., concur.